Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 3/3/2022, with respect to claims 1-5, 7-17, 19, 21-23 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 14, 17 and 19 has been withdrawn. The 35 USC 102(a)(2) rejection of claims 1, 2, 4, 5, 7, 9 and 16 has been withdrawn. The 35 USC 103 rejection of the claims has also been withdrawn.
Examiner acknowledges that applicant has added new claim 23. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-17, 19, 21-23.
The most pertinent prior arts are Hu and Nelson. In combination the prior arts teach the limitations of the claimed invention except for “a lens barrel that is filled with air and is configured to support at least the second mirror therein” and “a transparent cover member that is provided on the object side of the first mirror and the second mirror, forms a boundary surface with the liquid in the liquid holding member, and prevents the liquid from entering the first mirror and the second mirror.” There is no evidence that the lens barrel is filled with air and no evidence within that prior arts suggests that one of ordinary skill in the art would have modified Hu to have 2 distinct areas within the objective optical system. As seen in Hu, the mirrors are contained within a single housing and the amendments now identify and point out the features of the lens barrel, which contains air, and tubular liquid holding member. Further distinguishing features can be seen on pages 9 and 10 of the filed remarks (filed 3/3/2022). For these reasons and those provided in the filed remarks, claims 1-5, 7-17, 19, 21-23 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863